Title: From John Quincy Adams to George Washington Adams, 5 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, George Washington


				
					
					October 5, 1826
				
				We John Quincy Adams and Josiah Quincy, Executors of the last Will and Testament of John Adams late of Quincy in the County of Norfolk, Doctor of Laws, appoint George W. Adams of Boston, in the County of Suffolk, Attorney at Law, our Attorney, for us in our said capacity to do and perform any and every act, relating to the Execution of the Said Will, which we or either of us could do and perform if personally present. Witness our hands and Seals at Boston, this 5th. day of October 1826.Attest
				
					J. Q. AdamsJosiah Quincy
				
				
			